Citation Nr: 1024923	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for bilateral peripheral 
neuropathy, lower extremities, claimed as secondary to diabetes 
mellitus type II.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 
1966.  He had additional periods of service in the Army National 
Guard and Air National Guard. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the claims at issue were most recently 
remanded in February 2009, for further evidentiary and procedural 
development.  This was accomplished, and the Board concludes that 
it may proceed with a decision at this time.  

The issue of entitlement to service connection for bilateral 
peripheral neuropathy, lower extremities, claimed as secondary to 
diabetes mellitus type II, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in his favor, the record establishes that the 
Veteran had active service in the Republic of Vietnam during the 
Vietnam era; and, therefore, he is presumed to have been exposed 
to herbicide agents (Agent Orange).

2.  The Veteran's diabetes mellitus type II is recognized by the 
VA as causally related to exposure to herbicide agents used in 
Vietnam.

3.  Currently-diagnosed diabetic retinopathy is attributed to the 
Veteran's now service-connected diabetes mellitus type II.  

4.  Bilateral hearing loss did not manifest in service or within 
one year of separation; the evidence of record does not indicate 
that a medical nexus exists between the Veteran's active duty 
service and his current bilateral hearing loss.  

5.  Tinnitus was not manifest during service or within one year 
of separation; the evidence of record does not indicate that a 
medical nexus exists between the Veteran's active duty service 
and his current tinnitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was incurred in active service. 38 
U.S.C.A. §§ 1110, 1111, 1116, 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 
(2009).

2.  Diabetic retinopathy is proximately due to or the result of 
his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated by 
active duty service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by active duty 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims for diabetes mellitus and diabetic 
retinopathy, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

With respect to his claims for bilateral hearing loss and 
tinnitus, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2004 that fully addressed 
all notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the March 2006 
notice, the matter was readjudicated in a February 2010 
supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained VA treatment records, and the Veteran has submitted 
private treatment records.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.


Next, VA opinions with respect to the issues on appeal were 
obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
Veteran's claims file, to include consideration of his personal 
statements.  The VA examiner considered all of the pertinent 
evidence of record and provided rationales for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  Hence, 
no further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition to the laws and regulations outlined above, active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

The Veteran is claiming entitlement to service connection for 
diabetes mellitus type II, diabetic retinopathy, bilateral 
hearing loss and tinnitus.  He has not alleged that these 
disorders occurred during, or are otherwise related to, any 
period of ACDUTRA or INACDUTRA service.

Diabetes Mellitus Type II

The Veteran is claiming entitlement to service connection for 
diabetes mellitus type II, claimed as due to exposure to 
herbicides.  He maintains that while stationed on the U.S.S. 
Whitfield County LST-1169 and the U.S.S. Vernon County LST-1161 
he participated in several in-country visits to Vietnam.  The 
Veteran's personnel records reflect that he was stationed aboard 
the U.S.S. Whitfield County from April 13, 1963 to March 31, 
1965, and aboard the U.S.S. Vernon County from March 31, 1965 to 
January 5, 1966.

In this light, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2009) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2009).

In the present case, although the Veteran's military records do 
not reflect service in the Republic of Vietnam during part of the 
applicable time period (January 9, 1962, to May 7, 1975), other 
evidence in the file, when considered in the light most favorable 
to the Veteran, indicates service in the Republic of Vietnam.  

For example, a Compensation and Pension Service Bulletin issued 
by the VA in January 2010 addresses the fact that a number of 
offshore "blue water" naval vessels conducted operations on the 
inland "brown water" rivers and delta areas of Vietnam.  
Pursuant to this Bulletin, if a Veteran's service abroad one of 
the listed ships can be confirmed through military records during 
the specified time frames, then exposure to herbicides can be 
presumed without further development.  The Bulletin indicates 
that if a Veteran's service aboard a vessel with the designation 
of LST (Landing, Ship Tank) during their entire tour can be 
confirmed, then exposure to herbicide agents can be presumed.  
The Board notes that both the U.S.S. Whitfield County and U.S.S. 
Vernon County contain the designation of LST.

Additionally, there are several statements from fellow service 
members which corroborate the Veteran' contention that he visited 
Vietnam on several occasions during his service aboard the U.S.S. 
Whitfield County.  For example, a statement submitted in June 
2009 from N. N. stated that he had served abroad the U.S.S. 
Whitfield County with the Veteran.  He indicated that between 
1963 and 1965 their ship went in and out of South Vietnam.  He 
stated that they loaded and offloaded hundreds of troops and 
materials in various locations in Vietnam.  A statement received 
in September 2009 from B.L. stated that he had served with the 
Veteran on the U.S.S. Whitfield County.  He indicated that 
between 1964 and 1965 they offloaded military supplies and other 
items in Vietnam.  Similar contentions were set forth in an April 
2009 statement by K.A. 

The Board has also considered research completed by the U.S. Army 
and Joint Services Records Research Center (JSRRC), formally 
called the Center for Unit Records Research (CURR).  The JSRRC 
indicated that a review of the history of the U.S.S. Whitfield 
County did not reveal that it anchored or moored in any port in 
the Republic of Vietnam during 1964.  However, a review of the 
U.S.S. Vernon County revealed that it took part in an April 1965 
landing of Marines at Da Nang.  The Board notes that the Veteran 
was stationed abroad this ship during that time frame.  It 
additionally noted that the ship would deliver men and material 
to Vietnam.  Deck logs revealed that the ship moored on several 
occasions to the causeway near Cap Bantangan. 

The JSRRC report specifically indicated that according to the 
National Archives and Records Administration (NARA), and the 
Naval History and Heritage Command (NHHC) command histories, deck 
logs and muster rolls/personnel diaries are the only 
administrative records produced by commissioned U.S. Navy ships 
during the Vietnam war that are permanently retained.  These 
records however do not normally note individuals arriving or 
going ashore on a routine basis.  It further noted that although 
deck logs may indicate aircraft or boats arriving/departing, they 
do not list passengers by name, unless that individual is a very 
important person (VIP) or a high-ranking official.

The Veteran has additionally submitted various internet articles 
documenting the history of both the U.S.S. Whitfield County and 
the U.S.S. Vernon County, both documenting visits to Vietnam 
while the Veteran was stationed abroad the Vessels.  The Board 
additionally notes that an April 1965 letter in the Veteran's 
personnel file reflected that the Veteran was considered to be 
qualified and recommended for duty in Vietnam.  A June 1965 
Administrative Remark indicated that the Veteran had 
"volunteered for duty in Vietnam in accordance with the 
provisions of SECNAVNOTE 1130."  A November 1965 entry indicated 
that the Veteran's ship the U.S.S. Vernon County had been 
designated to be eligible for hostile fire pay. 

Considered together, the Board finds that the above described 
evidence corroborates the Veteran's contentions that he had in-
country service in Vietnam during the time period set forth in 38 
U.S.C.A. § 1116(a).  Therefore, exposure to herbicides is 
presumed. See 38 C.F.R. § 3.307(a)(6)(iii). 

Private treatment records reflect that the Veteran was diagnosed 
with diabetes mellitus 1996.  An August 2003 letter from the 
Veteran's private treating physician indicated that the Veteran 
was first diagnosed with diabetes mellitus type II around 1988.  
As the Veteran is presumed to have been exposed to herbicides in 
Vietnam, and diabetes mellitus type II is among the diseases 
listed under 38 C.F.R. § 3.309(e), a grant of service connection 
is warranted.

Diabetic Retinopathy

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  It appears as though the new 
regulatory amendment poses a new restriction on claimants.  
Nonetheless, because his claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more 
favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The Board finds that the requirements for a grant of secondary 
service connection have been met with respect to the diabetic 
retinopathy claim, as will be explained below.

The Board notes that various VA and private treatment records 
contain a diagnosis of diabetic retinopathy.  Pursuant to this 
opinion, the Veteran has now been service-connected for diabetes 
mellitus, type II.  Although there is no medical opinion of 
record, the diagnosis of diabetic retinopathy by its very name 
indicates a relationship to diabetes mellitus.  As such, the 
weight of the competent medical evidence indicates that his 
diabetic retinopathy is proximately due to his service-connected 
diabetes mellitus type II. 

For the foregoing reasons, the claim of entitlement to service 
connection for a diabetic retinopathy is granted on a secondary 
basis.  The Board notes that in reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the doubt 
doctrine has been applied where appropriate.




Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 CFR § 3.385 (2009).

Initially, the Board finds that a hearing loss disability for VA 
compensation purposes has been shown.  An August 2009 VA 
audiological examination report revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
60
65
70
LEFT
20
65
65
60
70

Speech audiometry revealed speech recognition ability of 40 
percent in both his right and left ears.  The diagnosis was 
moderately-severe sensorineural hearing loss in the right eat and 
normal hearing at 500 Hz. sloping to a moderately-severe 
sensorineural hearing loss in the left ear. 

In considering in-service incurrence, the Board notes that the 
service treatment records fail to demonstrate any complaints or 
treatment referable to hearing loss or tinnitus.  Moreover, the 
audiometric findings at his January 1966 separation examination 
were normal. 

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's hearing loss or tinnitus for 
several decades after service discharge. Specifically, complaints 
associated with his hearing loss and tinnitus were first raised 
in a September 2003 private audiological examination.  This is 
the first recorded symptomatology related to hearing loss or 
tinnitus, coming over 35 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss or tinnitus for many 
years, the evidence includes the Veteran's statements asserting 
continuity of symptoms with respect to these disorders.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to the hearing loss and 
tinnitus after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  

	The Board again notes that the separation examination was normal, 
indicating that hearing loss was not demonstrably present at that 
time.  Moreover, when it was tested for a June 1975 National 
Guard screening, his hearing was also normal.  Such objective 
evidence is more reliable than the Veteran's subjective 
observations.  The Board also emphasizes the multi-year gap 
between discharge from active duty service (1966) and initial 
reported symptoms related to hearing loss and tinnitus in 
approximately 2003 (over a 35-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Additionally, at his August 2009 VA 
examination, the Veteran reported the onset of his hearing loss 
during the mid-1980's and the onset of his tinnitus was in the 
early 1980's.  This statement weighs against his credibility with 
respect to experiencing hearing loss and tinnitus since service.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.
	
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bilateral hearing loss or tinnitus to active duty.    
	
	To that end, the Board places significant probative value on an 
August 2009 VA examination undertaken to specifically address the 
Veteran's hearing loss and tinnitus claims.  The August 2009 VA 
examiner opined that his hearing loss was not caused by or a 
result of military noise exposure.  The VA examiner rationalized 
that the Veteran did not report the onset of hearing loss until 
the mid-1980's.  Additionally, the VA examiner considered that 
the Veteran's hearing was normal on his final July 1975 National 
Guard hearing screening. 
	
	With respect to the Veteran's tinnitus, the VA examiner opined 
that the Veteran's tinnitus was not caused by or a result of his 
military noise exposure.  The VA examiner rationalized that the 
Veteran reported the onset of tinnitus in the early 1980's at 
least 14 years following his discharge from the service, and 5 
years from the National Guard. 
	
	The Board finds that the August 2009 opinion is adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file.  Moreover, the August 2009 VA examiner interviewed 
the Veteran, and conducted a physical examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that she misstated any relevant 
fact.  Moreover, there is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiner's opinions to 
be of great probative value.

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed hearing loss and 
tinnitus, and active duty service.  Although the Veteran is 
competent to report that he had hearing loss and tinnitus since 
service, he is not competent to render a medical opinion.  
Moreover, the Board finds that the August 2009 VA examiner's 
opinions are the most probative evidence of record.  This is 
because she reviewed his records, considered his reported 
history, and examined the Veteran.  As such, the preponderance of 
the evidence weighs against a finding that the Veteran's 
bilateral hearing loss and tinnitus developed in service or are 
due to any event or injury in service. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeals are denied.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), other organic diseases of the nervous system, to 
include sensorineural hearing loss and tinnitus, are regarded as 
chronic diseases.  However, in order for the presumption to 
trigger, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss or tinnitus within 
the applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  


ORDER

Service connection for diabetes mellitus type II, claimed as due 
to exposure to herbicides, is granted.  

Service connection for diabetic retinopathy, claimed as secondary 
to diabetes mellitus type II, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The evidence of record establishes that the Veteran is currently 
diagnosed with diabetic neuropathy.  See January and May 2004 
private treatment records.  It is unclear however, which 
extremities are considered by these diagnoses.  A May 2009 VA 
treatment record indicated a diagnosis of mild underlying sensory 
motor neuropathy.  The extremities considered in this diagnosis 
are not noted, nor is there an indication that the neuropathy is 
associated with the Veteran's now service-connected diabetes 
mellitus. 

The Board finds that a VA examination is required under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) to determine the extent of 
his neuropathy and whether his neuropathy is proximately due to 
or the result of his service-connected diabetes mellitus, or is 
otherwise related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice 
pertaining to the issue of entitlement to 
service connection for bilateral peripheral 
neuropathy, lower extremities, on a direct 
basis and as secondary to the service-
connected diabetes mellitus, type II.  Such 
notification must include the criteria 
necessary to substantiate this service 
connection claim on both direct and 
secondary bases.  




2.  Thereafter, accord the Veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
peripheral neuropathy, lower extremities, 
that he may have.  Any testing deemed 
necessary should be conducted.  

For any peripheral neuropathy diagnosed, 
the examiner should express an opinion as 
to whether such disorder was caused, or 
aggravated by, the service-connected 
diabetes mellitus type II disability, or 
is otherwise at least as likely as not 
(i.e. 50 percent probability) related 
to any incident of active service.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  The claims 
file must be reviewed in conjunction with 
the examination.  The examiner must 
indicate in the examination report that the 
claims file was reviewed.  

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


